Citation Nr: 1127596	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  08-06 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased (compensable) rating for stress fracture of the left foot with plantar fasciitis and Achilles tendonitis.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey, Counsel



INTRODUCTION

The Veteran served on active duty from September 1978 to March 1979.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which in pertinent part denied an increased (compensable) rating for stress fracture of the left foot, with plantar fasciitis and Achilles tendonitis, and denied entitlement to individual unemployability.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's left foot disability is manifested by symptoms that approximate a moderate foot disability.


CONCLUSION OF LAW

The criteria for a 10 percent disability rating, but not higher, for the Veteran's stress fracture of the left foot with plantar fasciitis and Achilles tendonitis have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Court had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit has overturned the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In a July 2005letter, the RO or AMC notified the Veteran of the evidence needed to substantiate his claim for an increased rating.  The letter told the Veteran that he could substantiate the claim with evidence that the disability had worsened.  It satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.

The Veteran has substantiated his status as a Veteran.  He was notified of all elements of the Dingess notice, and the surviving elements of Vazquez-Flores notice, including the disability- rating and effective-date elements of the claims, in March 2007 and May 2008 letters.

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VA's notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

There was a timing deficiency in that the May 2008letter was sent after the initial adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The timing deficiency was cured by readjudication of the claim in a rating decision issued in August 2007, a statement of the case issued in January 2008 and a supplemental statement of the case issued in August 2009.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).



The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and VA treatment records.  The Veteran was also provided a proper VA examination in March 2007, to evaluate his left foot disability and there is no evidence that there has been a change in the Veteran's symptoms since the last examination in March 2007.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2010).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2010).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

A 10 percent rating is warranted for moderate limitation of motion of an ankle and a 20 percent rating is warranted for marked limitation of motion of an ankle.  
38 C.F.R. § 4.71a, Diagnostic Code 5271.

Ankylosis of an ankle warrants a 20 percent evaluation if it is in plantar flexion, at less than 30 degrees.  A 30 percent evaluation is warranted if the ankylosis is in plantar flexion, between 30 and 40 degrees, or in dorsiflexion, between 0 and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5270.

Normal ranges of ankle motions are 0 to 20 degrees for dorsiflexion and 0 to 45 degrees for plantar flexion.  38 C.F.R. § 4.71, Plate II (2010).  

A moderate foot injury warrants a 10 percent evaluation; a moderately severe foot injury warrants a 20 percent evaluation and a severe foot injury warrants a 30 percent evaluation.  Actual loss of use of the foot warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, DC 5284.

The evaluation of the same disability under various diagnoses is to be avoided.   38 C.F.R. § 4.14 (2010).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Background

Service treatment records show that in December 1978, the Veteran experienced a stress fracture of the third metatarsal shaft and head.  

In an August 1979 rating decision, the RO granted service connection for a stress fracture of the left foot.  A noncompensable evaluation was assigned, effective March 30, 1979.

The Veteran was afforded a VA examination in March 2007 in response to his claims.

On VA examination in March 2007, the Veteran complained of pain in the center of the foot, which travelled throughout the entire foot.  He described the pain as aching, pressing, cramping and sharp and at a level of 6 out of 10.  

Pain was elicited by physical activity like climbing stairs, walking for long periods of time or standing for longer than twenty minutes.  He also complained of pain, weakness, stiffness and swelling with rest, and pain, weakness and stiffness when standing or walking.  He also reported that he used a shoe lift and still had residual pain.  Pain was relieved with rest and hot soaks.  The Veteran reported that he was able to function with our without medication when experiencing pain.  

Range of motion for the left ankle was normal, with 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  There was no pain, fatigue, weakness, lack of endurance, incoordination or additional limitation of motion after repetitive use.

On physical examination of the feet and toes, there was no pes planus, no pes cavus, no dropped forefoot, no hammer toes, no interdigital neuroma, no hallux valgus, no hallux rigidus and no deformities.  There was tenderness over the left Achilles tendon with good alignment.  Dorsiflexion of the toes produced no tenderness and palpation of the metatarsal heads of the toes produced no tenderness.  X-rays of the left foot were negative.  

The examiner concluded that the Veteran's diagnosis had progressed to include plantar fasciitis and Achilles tendonitis of the left foot, based on the Veteran's history and abnormal findings on his foot examination.

Analysis

VA policy is to recognize actually painful joints due to healed injury as entitled to at least the minimum compensable rating for that joint.  38 C.F.R. § 4.59 (2010).  The most recent VA examination shows that the Veteran was found to have tenderness over the left Achilles tendon and on palpation of the plantar surface of the left foot.  These findings indicate an actually painful joint as a residual of the stress fracture.  These findings are coupled with the Veteran's reports of pain, weakness and stiffness in the left foot, inability to walk for long periods of time or climb stairs without pain; and swelling at rest.  The findings and reports support a conclusion that the Veteran has moderate residuals of his foot injury.  

The Veteran is competent to report the symptoms of his disabilities, and there is no contradictory evidence of record which would support a finding that the Veteran's reports are not credible.  Accordingly, a 10 percent rating is warranted under the criteria of Diagnostic Code 5284.

The symptoms of the Veteran's left foot disability do approximate a moderately severe or severe disability because the physical examination showed that there were deformities, was normal, dorsiflexion of the toes produced no tenderness and palpation of the metatarsal heads of the toes produced no tenderness.  There was also no evidence of weakness, instability, malalignment, abnormal weight bearing or muscle atrophy and gait and posture were normal.  

The Veteran also had normal range of left ankle and foot motion on the VA examination, even with consideration of functional factors.  38 C.F.R. §§ 4.40, 4.45 (2010).

In addition, X-rays of the left foot were negative.  Furthermore, the Board finds that the Veteran is not entitled to a higher rating of 40 percent under DC 5284, for loss of use of the foot because the Veteran has not reported and the evidence does not show that he has completely lost all functional use of his left foot, with no effective function remaining other than that which would be equally well served by an amputation stump with a suitable prosthetic appliance.  See 38 C.F.R. § 4.71a, DC 5167.

A higher or separate rating is also not warranted under Diagnostic Codes 5276, 5277, 5278, 5279, 5280, 5281, 5282 or 5283, respectively, because there is no evidence of flatfoot, weak foot, claw foot, Morton's disease, hallux valgus, hallux rigidus, hammer toe, or malunion or nonunion of the tarsal or metatarsal bones.  

A higher rating is also not warranted under Diagnostic Code 5271 because there is no evidence of limitation of motion of the left ankle.

Resolving reasonable doubt in the Veteran's favor, a rating of 10 percent for his left foot disability is granted.  38 U.S.C.A. § 5107(b) (West 2002).

Extra-schedular consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2010).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Veteran's left foot disability, as discussed above, is manifested by pain and tenderness with associated functional impairment, as described above.  38 C.F.R. § 4.10, 4.71a, Diagnostic Code 5284.  Hence, referral for consideration of extraschedular ratings is not warranted.


ORDER

An increased rating of 10 percent for stress fracture of the left foot with plantar fasciitis and Achilles tendonitis is granted.


REMAND

In the case of a claim for TDIU, the duty to assist requires that VA obtaining an examination which includes an opinion on what effect the appellant's service-connected disability has on his ability to work.  38 U.S.C.A. § 5107(a); Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  This opinion has not yet been obtained.

The Veteran does not currently meet the percentage requirements for TDIU under 38 C.F.R. § 4.16(a).  A TDIU can be awarded on an extraschedular basis under 38 C.F.R. § 4.16(b), but the Board cannot consider such entitlement in the first instance.  Instead, the claim must be remanded so that it can be referred to VA's Director of Compensation and Pension for initial consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

Accordingly, the case is REMANDED for the following action:

1.  The examiner who conducted the March 2007 VA examination should review the claims folder and provide an opinion as to whether a service connected disability would preclude the Veteran from maintaining employment for which his education and occupational experience would otherwise qualify him.  The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.

If the examiner who conducted the March 2007 VA examination is unavailable, the Veteran should be afforded a new examination in order to obtain the necessary opinion.

A complete rationale should be given for all opinions and conclusions expressed.  If the Veteran's service connected disabilities do not preclude gainful employment, the examiner should provide examples of the types of employment the Veteran would be able to perform.

2.  The agency of original jurisdiction (AOJ) should review the examination report to insure that it contains the opinions and rationales sought in this remand.

3.  If the Veteran does not meet the percentage requirements for TDIU, the claim should be referred to the Director of VA's Compensation and Pension Service for consideration of entitlement to TDIU in accordance with 38 C.F.R. § 4.16(b) (2010). 

4.  If the benefit sought on appeal is not fully granted, the AOJ should issue a supplemental statement of the case.  The case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


